DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 30 September 2021.  Claims 1-8, 15, and 20 are elected for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the amendment to claims 4 and 5, the prior rejection under 35 USC 112(b) is withdrawn.
Applicant’s further arguments with respect to claims 1-8, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 1, 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Publication 2011/0113363 A1), hereinafter Hunt, in view of Iwamura (US Publication 2006/0214871 A1)

	Regarding claim 1, Hunt discloses a mobile terminal comprising:
a body (the information handling systems of Hunt may include handheld devices, such as mobile telephones or personal digital assistants.  See ¶ 0031);
an input unit configured to receive inputs (the information handling system includes a graphical user interface for receiving user inputs.  See ¶ 0032-0033, and Figs. 3-4);
a display coupled to the body to vary a display region viewed from a front of the body according to switching between an enlarged display mode and a reduced display mode (the information handling systems include coupled displays suitable to display the graphical interface data to a user, as in Figs. 3 and 4.  Hunt further discloses displaying applications in either a fullscreen mode [i.e., “enlarged”] or a grid display mode [“reduced”].  See ¶ 0033); and
a controller, wherein the controller is configured to generate an icon based on receiving an input and to cause the display to switch to the enlarged display mode according to selection of the generated icon, wherein the generated icon corresponds to outputting at least one application mapped to the generated icon in the enlarged display mode (a full screen icon is generated on an associated window of a grid display, the selection of which allows for subsequent presentation of associated application in a fullscreen mode.  See ¶ 0033).
Hunt fails to explicitly disclose a driving unit, a flexible display, and wherein the controller is configured to cause the driving unit to move a first portion of the flexible display positioned on a side of the body to a front of the body and cause the driving unit to move a second portion of 
Iwamura discloses a display system that allows for the selective enlarging of a display area, similar to Hunt.  Furthermore, Iwamura discloses wherein in response to the selection of an icon, a secondary display may be mechanically extended such that physical display area is enlarged, at ¶ 0061-0064.  Iwamura further discloses that such displays may be “flexible”, at ¶ 0022.

Regarding claim 2, Hunt discloses the mobile terminal of claim 1, wherein the controller is further configured to determine a layout of an application based on information included in the generated icon, and to cause a display of the at least one application based on the determined layout (selection of the generated icon results in display of an application in a fullscreen layout, at ¶ 0033).

Regarding claim 15, Hunt discloses the mobile terminal of claim 1, wherein the controller is further configured to cause a display of the generated icon on a home screen (the application view screen of Hunt is analogous to the claimed “home screen”.  See ¶ 0033 and Fig. 4).

Regarding claim 20, Hunt discloses a method of controlling a mobile terminal, the method comprising: 
receiving inputs (the information handling system includes a graphical user interface for receiving user inputs.  See ¶ 0032-0033, and Figs. 3-4);
generating an icon based on receiving an input, wherein the icon corresponds to outputting at least one application mapped to the generated icon in an enlarged display mode (a full screen icon is generated on an associated window of a grid display, the selection of which allows for subsequent presentation of associated application in a fullscreen mode.  See ¶ 0033);

displaying at least one application mapped to the generated icon in the enlarged display mode (selection of the full screen icon results in display of the associated application in a fullscreen mode, at ¶ 0033).
Hunt fails to explicitly disclose moving a first portion of a flexible display positioned on a side of a body of the mobile terminal to a front of the body and moving a second portion of the flexible display positioned on a rear of the body to the front of the body via a side of the body.
Iwamura discloses a display system that allows for the selective enlarging of a display area, similar to Hunt.  Furthermore, Iwamura discloses wherein in response to the selection of an icon, a secondary display may be mechanically extended such that physical display area is enlarged, at ¶ 0061-0064.  Iwamura further discloses that such displays may be “flexible”, at ¶ 0022.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, in view of Iwamura, in view of Kiser et al. (US Patent Publication 2001/0035859 A1), hereinafter Kiser.

	Regarding claim 3, Hunt and Iwamura disclose the mobile terminal of claim 1.  Hunt and Iwamura fail to explicitly disclose such, including wherein the controller is further configured to:
cause a display of a tray icon for generating the icon according to selection of a first application icon from among at least one application icon displayed on the flexible display, wherein the tray icon comprises information about a layout of the outputted at least one application in the enlarged display mode, wherein a display of the first application icon is included in the tray icon.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the application layout systems and methods of Hunt and Iwamura to include features of the customized layout software accessible through a systems tray icon as in Kiser.  One would have been motivated to make such a combination for the advantage of providing an easily adaptable and versatile user interface.  See Kiser, ¶ 0006.

Regarding claim 4, Kiser discloses wherein a display of an icon of a second application is included in the tray icon according to selection of a second application icon from among the at least one application icon when the tray icon is displayed (interface layouts incorporating a plurality of applications are customizable by the user, including a selection of layouts associated with specific applications, accessible through a system tray icon.  See ¶ 0039 and 0040, and Figs. 15-16).

Regarding claim 5, Kiser discloses wherein a display of an icon of a third application is included in the tray icon according to selection of a third application icon from among the at least one application icon (interface layouts incorporating a plurality of applications are customizable by the user, including a selection of layouts associated with specific applications, accessible through a system tray icon.  See ¶ 0039 and 0040, and Figs. 15-16).

Regarding claim 6, Kiser discloses wherein the controller is further configured to arrange and cause a display of layouts of the first application icon, the second application icon, and the 

Regarding claim 7, Kiser discloses wherein the controller is further configured to determine layouts of applications output in the enlarged display mode based on an arrangement of the first application icon, the second application icon, and the third application icon included in the tray icon (interface layouts incorporating a plurality of applications are customizable by the user, including a selection of layouts associated with specific applications, accessible through a system tray icon.  See ¶ 0039 and 0040, and Figs. 15-16).

Regarding claim 8, Kiser discloses wherein the controller is further configured to select a fourth application icon from among the at least one application icon, wherein the display of the tray icon includes the fourth application icon and a fifth application icon according to selection of a fifth application icon when selection of the fourth application icon is maintained by a user (interface layouts incorporating a plurality of applications are customizable by the user, including a selection of layouts associated with specific applications, accessible through a system tray icon.  See ¶ 0039 and 0040, and Figs. 15-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.